            Case 2:16-cv-01065-DSC Document 70 Filed 06/20/19 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AMERICAN HOME ASSURANCE                         )
COMPANY,                                        )
                                                )
                Plaintiff                       )
                                                )
       v.                                       )     2:16cv1065
                                                )     Electronic Filing
SUPERIOR WELL SERVICES, INC.,                   )
                                                )
                Defendant                       )
                                                )
U.S. ENERGY DEVELOPMENT                         )
CORPORATION,                                    )
                                                )
                Intervenor Defendant            )


                                       ORDER OF COURT

       AND NOW, this 20th day of June 2019, upon consideration of Superior Well, Services,

Inc.’s Motion to Compel (Docket No. 62), its Memorandum of Law in Support thereof, and

American Home Assurance’s Brief in Opposition,

       IT IS HEREBY ORDERED that the Motion to Compel is GRANTED. American Home

Assurance Company shall withdraw its objections to, and serve full and complete answers and

responses and produce all documents responsive to, the following discovery requests within

fourteen (14) days of the date of this Order:

       (1)      Interrogatory No. 5 (relating to underwriting) of Superior Well’s First Set of

Interrogatories Directed to American Home; and

       (2)      Request for Production Nos. 2 (relating to claims files), 3 (investigative files), 4

(underwriting files), 6 (company manuals), 8 (company manuals), 9 (underwriting manuals), 10

(company manuals), 11 (company manuals), and 12 (representations to governmental authorities)
         Case 2:16-cv-01065-DSC Document 70 Filed 06/20/19 Page 2 of 2


of Superior Well’s First Set of Request for Production of Documents Directed to American

Home.


                                           s/ DAVID STEWART CERCONE
                                           David Stewart Cercone
                                           United States District Judge


cc:     P. Brennan Hart, Esquire
        Susan M. Kennedy, Esquire
        Joseph G. Grasso, Esquire
        Michael G. Connelly, Esquire
        Robert J. Lane, Jr., Esquire
        William A. Ciszewski, Esquire

        (Via CM/ECF Electronic Mail)




                                              2
